Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Applicant's amendment of claims 1, 3, 12, 14, and 16 in “Claims - 01/25/2021” have been acknowledged. 
This office action considers claims 1-16 pending for prosecution and are examined on their merits.
Response to Arguments
Applicant's arguments “Remarks - 01/25/2021  - Applicant Arguments/Remarks Made in an Amendment”, have been fully considered, but they are not persuasive.
Applicant’s amendments of claims 11, 3, 12, 14, and 16 have changed scope of the invention significantly, and necessitated the shift in new grounds of rejection detailed above. The shift in grounds of rejection renders applicant’s arguments moot.
Claim Rejections - 35 USC § 102
       The following is a quotation of 35 U.S.C. 102(a)(1) that forms the basis for the rejection set forth in this Office action:
(a) NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless— 
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention;

Note: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (100; Fig. 6; [0060]) = (element 100; Figure No. 6; Paragraph No. [0060]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.
 
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abe (US 20140241391 A1 – hereinafter Abe).
(Re Claim 1) Abe teaches a semiconductor light emitting device (see the entire document; annotated Fig. 3C; specifically, [0048] and as cited below), comprising:

    PNG
    media_image1.png
    354
    420
    media_image1.png
    Greyscale

Abe Fig. 3C (Annotated) 
a first conductivity-type semiconductor layer (first compound semiconductor 41; annotated Fig. 3C; [0048], see Table 2 for it being n-type); 
an active layer (43) covering a portion of the first conductivity-type semiconductor layer; and 
a second conductivity-type semiconductor layer (second compound semiconductor 42 - see Table 2 for it being p-type) covering a portion of the active layer, wherein sidewalls of the second conductivity-type semiconductor layer are inwardly spaced apart from sidewalls of the active layer along a horizontal direction (“sidewalls of 42”s in the annotated Fig. 3C are inwardly spaced apart from sidewalls of active layer 43. Examiner likes to note that with reference to “MPEP 2131.03 “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original). As seen in Fig. 3C, the second conductivity-type layer 42 has two sets of sidewalls – first set is aligned to sidewalls of 43, second set of sidewalls closer to 45. The second set of sidewalls (closer to 45) are inwardly spaced apart from the sidewalls of 43. Therefore, the second set satisfies the claimed limitation of being inwardly spaced apart from sidewalls of the active layer).

Alternate Rejection
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (30A; Fig 2B; [0128]) = (element 30A; Figure No. 2B; Paragraph No. [0128]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.
Claims 1, 5, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong et al., of record (US 20140048839 A1 – hereinafter Jeong) in view of Jang et al. (US 20180351042 A1 – hereinafter Jang).
Re Claim 1) Jeong teaches a semiconductor light emitting device (see the entire document; Fig. 6; specifically, [0029] and as cited below), comprisin
    PNG
    media_image2.png
    393
    305
    media_image2.png
    Greyscale

Jeong Figure 6
a first conductivity-type semiconductor layer (13; Fig. 6; P-type; [0029]); 
an active layer (12) covering a portion of the first conductivity-type semiconductor layer (12 covers 13); and 
a second conductivity-type semiconductor layer (11; N-type; [0029]) covering a portion of the active layer (11 covers 12).
But,  Jeong as applied above does not expressly disclose wherein sidewalls of the second conductivity-type semiconductor layer are spaced apart inwardly from sidewalls of the active layer along a horizontal direction.
Jang teaches wherein sidewalls of the second conductivity-type semiconductor layer (sidewalls of a second conductivity-type layer 27; Fig. 1B; [0047]) are spaced apart inwardly from sidewalls of the active layer (sidewalls of active layer 25) along a horizontal direction (Examiner’s note: since sidewalls of 25 and 27 are inclined upwardly (tapered), - see [0033]-[0034] – sidewalls of 27 are inwardly spaced apart from the sidewalls of 25 – at least some portions).

    PNG
    media_image3.png
    178
    368
    media_image3.png
    Greyscale

Jang Figure 1B
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the second conductivity-type layer 11 of Jeong with the second-conductivity-type semiconductor layer 27 of Jang.
The ordinary artisan would have been motivated to substitute Jeong’s layer with Jang’s layer in the manner set forth above for, at least, this substitution will provide an increased surface area (of the active area 25) to increase a contact area with an external environment, thereby improving heat dissipation performance – see Jang –[0034].
Re Claim 5) combination of Jeong and Jang teaches the semiconductor light emitting device as claimed in claim 1, further comprising: a first electrode (Jeong 87; see [0047]) covering a portion of the first conductivity-type semiconductor layer (13) ; and a second electrode (80) covering a portion of the second conductivity-type semiconductor layer (11).
(Re Claim 7) combination of Jeong and Jang teaches the semiconductor light emitting device as claimed in claim 5, wherein the first electrode (87) and the second electrode each includes a pad portion (Jeong bonding pads described in [0065]) and at least one finger portion extending from the pad portion.

Claims 2-4, 6, 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view of Jang and in further of Kim et al., of record (US 20130146842 A1 – hereinafter Kim).
(Re Claim 2) combination of Jeong and Jang teaches claim 1 from which claim 2 depends.
	But, the combination as applied above does not expressly teach a capping layer between the active layer and the second conductivity-type semiconductor layer and covering an overall upper surface of the active layer.
	In an analogous art, Kim (since both Jeong and Kim teach light emitting device) teaches a capping layer (Cap 104; Fig. 1) between the active layer (103) and the second conductivity-type semiconductor layer (106) and covering an overall upper surface of the active layer (see Fig. 1).
Kim with Jeong structure.
The ordinary artisan would have been motivated to integrate Kim structure into Jeong structure in the manner set forth above for, at least, this integration will block a p-type impurity from being defused into the active layer (see Kim [0037]).
(Re Claim 3) combination of Jeong, Jang and Kim teaches 2 from which claim 3 depends.
But, the combination does not expressly disclose wherein sidewalls of the capping layer are coplanar with sidewalls of the active layer.
However, Kim teaches wherein sidewalls of the capping layer are coplanar with sidewalls of the active layer (Kim: sidewall of 104 and 103 are coplanar as shown in Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the combination of Jeong, Jang and Kim with sidewall of 104 and 103 being coplanar.
The ordinary artisan would have been motivated to modify the combination of Jeong, Jang and Kim with sidewall of 104 and 103 being coplanar as taught by Kim in the manner set forth above for, at least, this integration will provide convenient ways to fabricate a light-emitting diode.
	(Re Claim 4) combination of Jeong, Jang and Kim teaches the semiconductor light emitting device as claimed in claim 3, wherein the sidewalls of the active layer are Kim: sidewall of 103 and sidewall of 102 are coplanar on the left – Fig. 1).
(Re Claim 6) combination of Jeong and Jang teaches claim 5 from which claim 6 depends. Jeong also teaches a contact layer (90; Fig. 6; see also [0184]) between the second conductivity-type semiconductor layer and the second electrode.
But, Jeong does not expressly disclose the contact between the second conductivity-type layer and the second electrode includes a transparent conductive oxide.
However, Jeong teaches an ohmic contact layer 15 comprising transparent conducive oxide layer ([0169]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate Jeong structure to form a contact between the second conductivity-type layer and the second electrode includes a transparent conductive oxide.
The ordinary artisan would have been motivated to integrate Jeong in the manner set forth above for, at least, this integration will provide a transparent layer that is electrically conductive and having a low absorption of light in visible wavelength range.
(Re Claim 8) Jeong teaches claim 1 from which claim 8 depends. 
But, Jeong does not expressly disclose a first electrode structure connected to the first conductivity-type semiconductor layer through at least one hole penetrating the second conductivity-type semiconductor layer and the active layer; and a second electrode structure connected to the second conductivity-type semiconductor layer.
a first electrode structure connected to the first conductivity-type semiconductor layer through at least one hole penetrating the second conductivity-type semiconductor layer and the active layer; and a second electrode structure connected to the second conductivity-type semiconductor layer” is common and well known in the art, in order to inter alia easily modify operation parameters. 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the teachings of what is well known into the Jeong’s method by bringing step of “a first electrode structure connected to the first conductivity-type semiconductor layer through at least one hole penetrating the second conductivity-type semiconductor layer and the active layer; and a second electrode structure connected to the second conductivity-type semiconductor layer”. 
The ordinary artisan would have been motivated to modify Jeong in the manner set forth above for at least the purpose of utilizing known method steps to ensure successful completion of fabricating a LED device.
Examiner’s note: Examiner had taken an official notice for this limitation which was not traversed by Applicant. Therefore, the common knowledge or well-known in the art statement in “Non-Final Rejection - 11/25/2020” is taken to be admitted prior art for this office action.
 (Re Claim 9) Jeong teaches the semiconductor light emitting device as claimed in claim 8, wherein the first electrode structure further includes a first contact electrode (15) in contact with the first conductivity-type semiconductor layer (13), and a first pad 0065]), and wherein the second electrode structure further includes a second contact electrode in contact (90) with the second conductivity-type semiconductor layer, and a second pad electrode connected to the second contact electrode ([0065]).
(Re Claim 10) Jeong teaches claim 8 from which claim 10 depends.
But, Jeong does not expressly disclose wherein an upper surface of the first conductivity-type semiconductor layer includes a serrated structure.
However, Jeong teaches an upper surface of the second conductivity-type semiconductor layer includes a serrated structure (layer 85 in Fig. 6 is serrated (saw-like). Note: the term “serrated” has been understood to be “saw-like” since this the commonly understood meaning.).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Jeong to fabricate the first conductivity-type semiconductor layer includes a serrated structure.
The ordinary artisan would have been motivated to modify Jeong structure in the manner set forth above for, at least, this integration will improve emitting efficiency of the semiconductor light emitting device.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view of Lin et al., of record  (US 20130313587 A1 – hereinafter Lin).
(Re Claim 11) Lin teaches Jeong teaches a semiconductor light emitting device (see the entire document; Fig. 6; specifically, [0029] and as cited below), comprising:
a first conductivity-type semiconductor layer (13; Fig. 6; P-type; [0029]); 
12) covering a portion of the first conductivity-type semiconductor layer (12 covers 13); and 
a second conductivity-type semiconductor layer (11; N-type; [0029]) covering a portion of the active layer (11 covers 12).
But, Jeong as applied above does not expressly disclose wherein a surface area of a lower surface of the second conductivity-type semiconductor layer is less than a surface area of an upper surface of the active layer.
However, Lin teaches an area of the second semiconductor layer is small than that of the active layer (see Lin [0048]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate Lin’s structure into Jeong to come up with a surface area of a lower surface of the second conductivity-type semiconductor layer is less than a surface area of an upper surface of the active layer.
The ordinary artisan would have been motivated to integrate Lin into Jeong in the manner set forth above for, at least, this integration will enhance light emitting efficiency of the light emitting element due to increased current density.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Jeong in view of Lin and in further view of Jang.
(Re Claim 12) combination of Jeong and Lin teaches claim 11 from which claim 12 depends.

However, in an analogous art, Jang teaches wherein sidewalls of the second conductivity-type semiconductor layer (sidewalls of a second conductivity-type layer 27; Fig. 1B; [0047]) are spaced apart inwardly from sidewalls of the active layer (sidewalls of active layer 25) along a horizontal direction (Examiner’s note: since sidewalls of 25 and 27 are inclined inwardly (tapered), - see [0033]-[0034] – sidewalls of 27 are inwardly spaced apart from the sidewalls of 25 – at least some portions).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the second conductivity-type layer 11 of Jeong with the second-conductivity-type semiconductor layer 27 of Jang.
The ordinary artisan would have been motivated to substitute Jeong’s layer Jang’s layer in the manner set forth above for, at least, this substitution will provide an increased surface area (of the active area 25) to increase a contact area with an external environment, thereby improving heat dissipation performance – see Jang –[0034].

Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Jeong, Lin in view Kim.
(Re Claim 13) Jeong and Lin teaches claim 11 from which claim 13 depends.

In an analogous art, Kim (since both Lin and Kim teach light emitting device) teaches a capping layer (Cap 104; Fig. 1) between the active layer (103) and the second conductivity-type semiconductor layer (106) and covering an overall upper surface of the active layer (see Fig. 1).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the structure of Kim with Jeong and Lin structure.
The ordinary artisan would have been motivated to integrate Kim structure into Jeaong and Lin structure in the manner set forth above for, at least, this integration will block a p-type impurity from being defused into the active layer (see Kim [0037]).
(Re Claim 14) combination of Jeong, Lin and Kim teaches 13 from which claim 14 depends.
But, the combination does not express disclose wherein the sidewalls of the capping layer is coplanar with the sidewalls of the active layer along a horizontal direction.
However, Kim teaches wherein sidewalls of the capping layer are coplanar with sidewalls of the active layer (Kim: sidewall of 104 and 103 are coplanar as shown in Fig. 1).
Jeong, Jang and Kim with sidewall of 104 and 103 being coplanar.
The ordinary artisan would have been motivated to modify the combination of Jeong, Jang and Kim with sidewall of 104 and 103 being coplanar as taught by Kim in the manner set forth above for, at least, this integration will provide convenient ways to fabricate a light-emitting diode.
(Re Claim 15) combination of combination of Jeong and Lin teaches claim 11 from which claim 15 depends.
But, the combination does not expressly disclose wherein the first conductivity-type semiconductor layer and the second conductivity-type semiconductor layer each include InxAlyGai-xyN (0<x<l, Oy<l, 0<x+y<1).
However, Kim teaches wherein the first conductivity-type semiconductor layer and the second conductivity-type semiconductor layer each include InxAlyGai-xyN (0<x<l, Oy<l, 0<x+y<1) (Kim: “The n-type and p-type semiconductor layers 102 and 106 may be made of a nitride semiconductor, e.g., a material having a composition of Al.sub.xIn.sub.yGa.sub.1-x-yN (0.ltoreq.x.ltoreq.1, 0.ltoreq.y.ltoreq.1, 0.ltoreq.x+y.ltoreq.1).” – see [0034] for details).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to integrate the teachings of Kim into the combination of Jeong and Lin.
The ordinary artisan would have been motivated to integrate Kim into the combination of Jeong and Lin in the manner set forth above for, at least, this 
(Re Claim 16) combination of Jeong, Lin and Kim teaches the semiconductor light emitting device as claimed in claim 11, wherein the capping layer includes the second conductivity-type impurities (Kim: “the capping layer 104 may be made of a p-type semiconductor or an undoped semiconductor” – [0039]. Note: second conductivity-type layer 106 also a p-type layer – see Kim [0034]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A. RAHMAN whose telephone number is 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571) 272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD A RAHMAN/
Examiner, Art Unit 2898

/MOAZZAM HOSSAIN/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        March 24, 2021